Citation Nr: 1004027	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   
 
2.  Entitlement to service connection for tinnitus.   
 
3.  Entitlement to service connection for a low back 
disability.   
 
4.  Entitlement to service connection for bilateral knee 
disabilities.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active duty in the Army from June 
1982 to August 1982 and from December 2001 to May 2002.  He 
also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 RO rating decision 
that denied service connection for the following: bilateral 
hearing loss; tinnitus; a low back disability; and bilateral 
knee disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran's DD-214 for his first period of verified active 
duty in the Army from June 1982 to August 1982 indicates that 
he had one month and twenty days of prior active duty and one 
year, one month, and apparently three days of prior inactive 
service.  His occupational specialty was listed as an 
infantryman.   

The DD-214 for the Veteran's second period of verified active 
duty in the Army from December 2001 to May 2002 shows that he 
had three months and five days of prior active duty and 
twenty years, four months, and twenty-two days of prior 
inactive service.  It was noted that the Veteran had four 
months and twenty-two days of foreign service.  The Veteran's 
occupational specialty was listed as an infantryman.  

In April 2007, the RO requested the Veteran's service 
treatment records from the Records Management Center (RMC).  
An April 2007 response indicated that the Veteran's service 
treatment records were a "no record" at the RMC.  In June 
2007, the RO requested that the National Personnel Records 
Center (NPRC) verify the Veteran's unverified periods of 
service.  In a June 2007 response, the NPRC said there were 
no records "at Code 13" for the Veteran.  In August 2007, 
the RO again requested that the NPRC verify the Veteran's 
unverified periods of service and apparently received no 
response.  In October 2007, the RO requested the Veteran's 
records from the New Jersey National Guard, Medical Command, 
in Sea Girt, New Jersey.  No response was received.  

In July 2007, the RO determined that the Veteran's service 
treatment records were unavailable for review.  The Board 
notes, however, that there is no indication in the record 
that the RO specifically requested the Veteran's service 
personnel records.  Additionally, it does not appear that the 
RO contacted all appropriate service department offices to 
verify the Veteran's dates of service and to obtain his 
service treatment records.  

The Board observes that the RO had also requested that the 
Veteran provide his service treatment records.  In August 
2007, the Veteran did provide eleven pages of his service 
treatment records.  

A May 2008 response from the Sea Girt Medical Command 
indicated that the Veteran's service treatment records were 
not at that facility.  

In his July 2008 VA Form 9, the Veteran reported that he was 
treated while on active duty for his claimed bilateral 
hearing loss, tinnitus, low back disability, and bilateral 
knee disabilities.  He requested that his service treatment 
records be found immediately.  

The Board observes that it appears that the dates of the 
Veteran's periods of service in the Army National Guard, to 
include any periods of active duty for training and inactive 
duty training, have never been fully verified.  The Board 
also notes that the Veteran's service treatment records have 
still not been obtained and that there has been no attempt to 
obtain his service personnel records.  Therefore, an attempt 
should be made to verify the Veteran's periods of active duty 
for training and inactive duty training, if any, with the 
Army National Guard, to obtain any available service medical 
records, and to obtain the Veteran's service personnel 
records.  

Additionally, the Board notes that in his March 2007 original 
claim, the Veteran did not indicate when his low back 
problems began during service.  The Veteran did report that 
his bilateral hearing loss began in December 2001 and that 
his bilateral knee problems began in August 1983.  The Board 
also notes that the Veteran reported that his tinnitus began 
in 1999.  The Board observes, however, that the Veteran 
apparently did not have any active duty in 1999.  The Veteran 
did not indicate whether he received actual treatment for any 
of his claimed disorders during his periods of service.  
Further, the Board notes that there is no indication in the 
record as to the Veteran's occupation during his twenty years 
of inactive service in the Army National Guard, nor is there 
any evidence in the record indicating whether the Veteran had 
any occupational noise exposure outside of service.  
Therefore, the Board is of the view that the Veteran should 
be contacted to provide further information as to any 
treatment he received for his claimed disorders during his 
periods of service and as to whether he had any non-service 
occupational noise exposure.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to verify the dates of all the Veteran's 
periods of active duty, active duty for 
training, and inactive duty training, in 
the Army or Army National Guard.  Also 
request that a search be conducted for 
all service treatment records pertaining 
to the Veteran.  The Veteran's service 
personnel records should be obtained as 
well.  If more details are required to 
conduct such search, the Veteran should 
be asked to provide the necessary 
information.  A formal determination, 
pursuant to 38 C.F.R. § 3.159(c)(2), must 
be entered if it is determined that the 
above records do not exist or that 
efforts to obtain them would be futile.  
In the event that it is determined that 
the records are unavailable, provide the 
Veteran with appropriate notice under 38 
C.F.R. § 3.159(c), and give him an 
opportunity to respond.

2.  Contact the Veteran and ask him to 
provide details regarding his treatment 
during service for bilateral hearing loss, 
tinnitus, a low back disability, and for 
bilateral knee disabilities.  The Veteran 
should specifically be asked to indicate 
when each claimed disorder began during 
his periods of service and when, or if, he 
was actually treated for any such 
disorders during his periods of service.  
He should also be asked to provide 
information as to his civilian occupation, 
and whether he had any occupational noise 
exposure, during his over twenty years of 
inactive service in the Army National 
Guard.  

3.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for bilateral hearing loss, 
tinnitus, a low back disability, and for 
bilateral knee disabilities.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
to the Veteran, and his representative, 
and provide an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


